PER CURIAM.
Affirmed. See Gupton v. Village Key & Saw Shop Inc., 656 So.2d 475, 478 (Fla.1995)(party cannot successfully complain about an error for which it is responsible.); Markham v. Fogg, 458 So.2d 1122, 1126 (Fla. 1984)(appellate court should not substitute its judgment for that of the trier of fact as long as there is competent substantial evidence); City of Miami v. Carter, 105 So.2d 5 (Fla. 1958)(trial judge has discretion in balancing the equities between pai'ties in cases involving equitable accounting); Zerquera v. Centennial Homeowners’ Ass’n, Inc., 721 So.2d 751 (Fla. 3d DCA 1998)(in a bench trial, judge’s findings of fact will not be disturbed unless totally unsupported by competent and substantial evidence); Dreyfuss v. Dreyfuss, 701 So.2d 437, 440 (Fla. 3d DCA 1997)(appellate court has the duty to affirm trial court findings supported by competent substantial evidence); Marrone v. Miami Nat’l Bank, 507 So.2d 652 (Fla. 3d DCA 1987)(trial court must evaluate and weigh conflicting testimony after observing the credibility of the witness).